Exhibit 10.52

CONFIDENTIAL SETTLEMENT AGREEMENT

This Confidential Settlement Agreement (“Agreement”) is entered into as of
December 11, 2009, by and between Luna Innovations, Inc. (“Luna”) and Luna
Technologies, Inc. (“Luna Technologies”) (collectively, the “Debtors”), and
Hansen Medical, Inc. (“Hansen”) (together with the Debtors, the “Parties”).

This Agreement is made with respect to the following recitals:

A. Hansen and Luna are parties to the California Action, and Hansen and the
Debtors are parties to the Bankruptcy Case, as respectively defined below.

B. The Parties deem it to be in their best interests and to their mutual
advantage to settle their disputes on the terms and conditions set forth in this
Agreement, and nothing in this Agreement shall be construed as an admission of
fault or liability by either such Party.

C. This Agreement is one of the “Settlement Documents” for purposes of the
Amended Joint Plan of Reorganization (the “Amended Plan”), a substantially
complete form of which is attached hereto, as described in the Amended
Disclosure Statement in Support of Amended Joint Plan of Reorganization of Luna
Innovations Incorporated, et al. under Chapter 11 of the Bankruptcy Code (the
“Disclosure Statement”) and the Confirmation Order entered by the U.S.
Bankruptcy Court for the Western District of Virginia (the “Bankruptcy Court”)
in the Bankruptcy Case.

NOW, THEREFORE, in consideration of all of the terms and conditions of this
Agreement, the Parties agree as follows:

1. Definitions. The following words and phrases shall have the meanings set
forth below for purposes of this Agreement.

1.1 “Affiliates” shall mean any corporation or other entity that is directly or
indirectly controlling, controlled by, or under common control with a party. For
purposes of this definition, “control” of an entity means the direct or indirect
ownership of securities representing fifty percent (50%) or more of the total
voting power entitled to vote in elections of such entity’s board of directors
or other governing authority, or equivalent interests conferring the power to
direct or cause the direction of the governance or policies of such entity.

1.2 “Bankruptcy Case” means the Chapter 11 case titled In re Luna Innovations,
et al., Case No. 09-71811 (WFS), United States Bankruptcy Court for the Western
District of Virginia, Roanoke Division.

1.3 “California Action” means the civil action entitled Hansen Medical Inc. v.
Luna Innovations Inc., Case No. 07-088551, Superior Court of the State of
California, County of Santa Clara.

1.4 “Claims” means any and all claims, actions, causes of action, demands,
costs, and charges of whatever nature. This definition of “claims” applies only
to this Agreement and is not intended to the change the definition of “claims”
as used in the Amended Plan for bankruptcy purposes.



--------------------------------------------------------------------------------

1.5 “Defendant Released Parties” means Luna and Luna Technologies and each of
its Affiliates, and each of their respective current and former officers,
directors, employees, agents, attorneys, and representatives in their capacity
as such. “Defendant Released Parties” does not include third parties such as
business partners and parties with contractual relationships with Luna other
than those listed in the preceding sentence.

1.6 “Effective Date” means the Effective Date of the Amended Plan after entry of
the Confirmation Order by the Bankruptcy Court; subject, however, to the
conditions precedent set forth in Section 2.

1.7 “Legal Proceeding” means any lawsuit or any other civil or administrative
proceeding of any kind in any court, tribunal, agency or governmental entity.

1.8 “License Agreement” means that certain license agreement between the Parties
entered into as of the Effective Date.

1.9 “Party” means Luna, Luna Technologies or Hansen, and when used in the plural
shall mean all of them.

1.10 “Person” means an individual, trust, corporation, partnership, joint
venture, limited liability company, association, unincorporated organization or
other legal or governmental entity, including those defined as “persons” in 11
U.S.C. § 101.

1.11 “Plaintiff Released Parties” means Hansen and its Affiliates, and each of
their respective current and former officers, directors, employees, agents,
attorneys, and representatives in their capacity as such. “Plaintiff Released
Parties” does not include third parties such as business partners and parties
with contractual relationships with Hansen other than those listed in the
preceding sentence.

1.12 “Release” means the Confidential Mutual Release Agreement attached as
Exhibit C-6 of the Amended Plan.

1.13 “Settlement Documents” means each of (i) this Agreement; (ii) the Cross
License Agreement Between Intuitive and Hansen; (iii) the License Agreement
Between Intuitive and Luna; (iv) the License Agreement Between Hansen and Luna;
(v) the Development and Supply Agreement; (vi) the Confidential Mutual Release
Agreement; (vii) the Hansen Secured Promissory Note; (viii) the Patent and
Trademark Security Agreement; (ix) the Security Agreement; and (x) the Warrant
to Purchase Common Stock of Luna Innovations Incorporated, as attached as
Exhibits C-1 through C-10 of the Amended Plan, respectively.

1.14 “Third Party” means a Person, other than a Party to this Agreement or any
of such Parties’ Affiliates.



--------------------------------------------------------------------------------

2. Execution of Settlement Documents Upon Approval of Amended Plan. Subject to
entry of the Confirmation Order by the Bankruptcy Court and subject to the
conditions precedent set forth in sub-sections (a) through (g) below, and
effective upon the Effective Date, the Parties shall execute each of the other
Settlement Document contracts, namely Exhibits C-2 through C-10 to the Amended
Plan. Subject to Section 1125 of the Bankruptcy Code, Hansen hereby agrees to
support the Amended Plan and efforts by the Debtors to obtain a Confirmation
Order of the Amended Plan. Notwithstanding anything else herein to the contrary,
the Parties’ obligations under this Agreement are conditioned upon, and this
Agreement will terminate upon the occurrence of any of the following prior to
the Effective Date, unless waived:

(a) the Bankruptcy Court’s denial of the Debtors’ request for approval of the
Disclosure Statement or, in the alternative, any modification(s) to the
Disclosure Statement that would adversely affect, in any material way, (i) any
of the terms and conditions contained in the Agreement, any Settlement Document,
the Amended Plan, or the Confirmation Order; or (ii) the ability of any Party to
perform or comply with the Agreement, any other Settlement Document, the Amended
Plan, or the Confirmation Order;

(b) the Bankruptcy Court’s denial of the Debtors’ request for confirmation of
the Amended Plan or for entry of the Confirmation Order, or, in the alternative,
the requirement or approval by the Bankruptcy Court of any material
modification(s) to the Amended Plan or Confirmation Order that would adversely
affect, in any material way, (i) any of the terms and conditions contained in or
benefits of the Agreement, any other Settlement Document, the Amended Plan, or
the Confirmation Order; or (ii) the ability of any Party to perform or comply
with the Agreement, any other Settlement Document, the Amended Plan, or the
Confirmation Order;

(c) the Debtors notify Hansen that they intend to cease prosecution of the
Amended Plan or, in the absence of such notice, take affirmative action to
abandon or cease prosecution of such Amended Plan (provided that such actions
shall not include amendments to the Amended Plan that do not adversely affect
Hansen’s material rights under the Agreement, the other Settlement Documents or
the Amended Plan);

(d) the Bankruptcy Court or any appellate court of competent jurisdiction shall
enter a judgment or order declaring this Agreement or any material portion
hereof to be unenforceable;

(e) if the Debtors shall take any action or fail to take any action or there
shall exist any facts or circumstances that result in a material breach of any
of the other Settlement Documents, provided that for the purposes of this
section (e) each Settlement Document shall be treated as if it had been executed
as of the date hereof and if Luna were not subject to the provisions of the
Bankruptcy Code;



--------------------------------------------------------------------------------

(f) if Intuitive Surgical, Inc. (“Intuitive”), shall not have executed the
License Agreement Between Intuitive and Luna and the Cross License Agreement
Between Intuitive and Hansen and shall not have executed an amendment to the
Development and Supply Agreement between Debtor and Intuitive dated June 11,
2007, so as to enable the grant of licenses by Luna to Hansen pursuant to the
License Agreement Between Hansen and Luna, each before the Effective Date; and

(g) the Effective Date has not occurred by March 31, 2010.

Upon termination of this Agreement in accordance with the foregoing, each Party
shall be released from its commitments, undertakings and agreement under or
related to this Agreement, and shall have the rights and remedies that it would
have had, and shall be entitled to take all actions that it would have been
entitled to take, had it not entered into this Agreement, including all rights
and remedies available to it under applicable law.

3 Stock Issuance. On the Effective Date, Luna shall deliver to Hansen a
certificate representing a number of shares of Common Stock, which, as of the
Effective Date, shall represent 9.9% of the outstanding capital stock of Luna
(the “Shares”), after giving full effect to the issuance of all shares required
hereunder. The Shares shall have the following legend; provided that such legend
will be removed from such issued Shares when such Shares may be sold without
applicable volume limits under Rule 144:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.”

4. Confidentiality.

4.1 Limitations on Disclosure. The Parties and their counsel shall take all
commercially diligent efforts to ensure that the terms of this Agreement remain
strictly confidential and are not disclosed to any Third Party, except as will
be necessarily disclosed and made public pursuant to filing with the Bankruptcy
Court as a part of the Amended Plan and set forth below.

4.1.1 Pursuant to Order. The terms of this Agreement may be disclosed pursuant
to any order or subpoena requiring disclosure in any Legal Proceeding, so long
as the Party that has the disclosure requirement provides the other Party with
written notice of such requirement not later than ten business days after first
learning of such order or subpoena.

4.1.2 As Necessary to Lenders and Certain Third Parties. The terms of this
Agreement may be disclosed to actual or potential lenders and other third
parties, including government agencies such as the United States Securities and
Exchange Commission, listing agencies such as the NASDAQ, and similar entities,
and any entities whose consent is required for the transactions contemplated
herein, as the relevant Party reasonably determines to be required.



--------------------------------------------------------------------------------

4.1.3 Professional Advisors. The terms of this Agreement may be disclosed to any
Party’s attorney, accountant, auditor, or insurer, but only under a professional
duty of confidentiality.

4.1.4 Required by Law. The terms of this Agreement may be disclosed as required
by law, including but not limited to any disclosure required to be made pursuant
to the reporting obligations required by the United States Securities Exchange
Commission or any other United States or foreign regulatory authorities.

4.1.5 Media Matters. Notwithstanding the generality of the restrictions imposed
by Section 4.1, the Parties acknowledge that as public companies they are
required to file publicly any material agreements and disclose publicly the
material terms of the settlement. If a Party intends to file a Confidential
Treatment Request in order to redact any portion of the Settlement Documents, or
otherwise to omit any exhibits to any of the Settlement Documents for filing
with the SEC, the other Party shall cooperate with any reasonable request for it
to do likewise. The Parties further acknowledge that they may generally discuss
and communicate any of this publicly available information. If the Parties
agree, the Parties may issue a joint press release, the language of which shall
be approved by the Parties. Neither party is required to agree to a joint press
release. Without limiting the foregoing, any Party may make additional public
disclosures regarding this Agreement as required by the rules and regulations
promulgated by the Securities and Exchange Commission, the NASDAQ, or a similar
entity, subject to reasonable prior notice to the other Party.

5. Final and Binding Agreement. Each Party agrees that it has made such
investigation of all matters pertaining to this Agreement that such Party deems
necessary. Each Party agrees that it is not relying in any manner on any
statement, promise, representation or omission, whether oral or written, express
or implied, made by any Person, not specifically set forth in this Agreement,
the Settlement Documents, the Disclosure Statement, the Amended Plan, or the
Confirmation Order. Each Party acknowledges that, after execution of this
Agreement, such Party may discover facts different from or in addition to those
which it now knows or believes to be true. Nevertheless, each Party agrees that
this Agreement shall be and remain in full force and effect in all respects,
notwithstanding such different or additional facts. This Agreement is intended
to be, and is, final and binding on all Parties, regardless of any allegation of
misrepresentation, fraud, mistake of law or fact, or any other circumstances
whatsoever.

6. No Assignment of Agreement. Unless expressly stated herein, including the
exhibits hereto, neither Plaintiff nor Defendant (nor any Affiliate) may assign
any rights conferred by or obligations imposed under this Agreement, in whole or
in part, outright or by way of collateral assignment, without the written
consent of the other Party (which consent may be withheld for any reason or no
reason).

7. Status Quo. If at any time either Debtor has any reason to know or expect
that it will be unable or unwilling to continue to support, or to be able to
perform or comply with, any provision of any Settlement Document or any
provision of the Amended Plan or Confirmation Order, then the Debtors shall
promptly notify Hansen thereof in writing. The Parties shall use their best
efforts to preserve the status quo as to their respective pending disputes
pending the



--------------------------------------------------------------------------------

Effective Date or the termination of this Agreement and to facilitate the
reservation of their respective rights, defenses, claims, titles and interests,
pending that Effective Date or termination, without prejudice in the event of a
termination, other than as expressly set forth herein. Without limiting the
foregoing, Debtors shall forbear from objecting to the Hansen claim or proof of
claim until the first to occur of the termination of this agreement or the
Effective Date, and the Debtors shall forbear from recommencing or advancing its
estimation motion until the first to occur of the termination of this Agreement
or the Effective Date.

8. Warranties and Representations. The Parties hereby make the following
representations and warranties as of the date hereof and of the Effective Date.

8.1 No Assignment of Claims. Each Party warrants and represents that such Party
has not sold, assigned, conveyed, pledged, encumbered, or otherwise in any way
transferred to any Person any Claim released by such Party pursuant to this
Agreement or the Release.

8.2 Independent Advice. Each Party warrants and represents that it has received
or had the opportunity to obtain independent legal advice from such Party’s
attorney with respect to the rights and obligations arising from, and the
advisability of executing, this Agreement.

8.3 Valid Issuance. The Shares to be issued by Luna to Hansen will, upon the
Effective Date, be duly authorized and, when issued and delivered in accordance
with the terms of this Agreement, will be validly issued, fully paid and
non-assessable, and the issuance of such Shares will not be subject to any
preemptive or similar rights.

8.4 Corporate Power. Hansen warrants and represents that it is a corporation
duly organized and validly existing under the laws of the state of Delaware.
Luna warrants and represents that Luna is a corporation duly organized and
validly existing under the laws of Delaware. Upon the Effective Date of the
Amended Plan subject to entry of the Confirmation Order by the Bankruptcy Court,
the Parties further warrant and represent that they have full corporate power
and authority to enter into this Agreement and carry out the provisions hereof.

8.5 Survival of Warranties. All warranties and representations set forth in this
Agreement shall survive the execution and delivery of this Agreement.

9. General Provisions.

9.1 Benefit. This Agreement and the Release shall inure to the benefit of and be
binding upon the Parties’ respective agents, employees, officers, directors,
shareholders, parents, subsidiaries, related entities, Affiliates, attorneys,
successors and assigns.

9.2 Severability. All provisions contained herein are severable and in the event
that any of them shall be held to be to any extent invalid or otherwise
unenforceable by any court of competent jurisdiction, such provision shall be
construed as if it were written so as to effectuate to the greatest possible
extent the Parties’ expressed intent; and in every case the remainder of this
Agreement shall not be affected thereby and shall remain valid and enforceable,
as if such affected provision were not contained herein. If, and to the extent
that,



--------------------------------------------------------------------------------

the Bankruptcy Court fails to approve in the Confirmation Order any or all of
the agreements of the Parties concerning (i) the treatment of the Settlement
Documents under Section 365(n) of the Bankruptcy Code, contained in Section 9.11
hereof, in Section 10.6 of the Development and Supply Agreement, or in
Section 6.6 of the License Agreement (or in the corresponding provisions of the
Amended Plan incorporating such specified provisions), or (ii) the exoneration
provisions that benefit Hansen in Section 8.5 of the Plan, then such
non-approval shall not result in a termination or a failure of condition
precedent under Section 2 of this Agreement or under the Amended Plan or the
Confirmation Order.

9.3 Choice of Law. This Agreement shall be governed by and construed in
accordance with the United States Bankruptcy Code. Matters not covered by the
Bankruptcy Code shall be construed in accordance with the internal substantive
laws of the state of Delaware as applied to contracts made and wholly performed
within the state of Delaware without regard to its principles of choice of law.

9.4 Selection of Forum. The exclusive venue for any action arising out of,
related to, or connected with this Agreement shall be the United States
Bankruptcy Court for the Western District of Virginia, Roanoke Division, but for
any other disputes, the federal or state courts in the State of Delaware.

9.5 No Oral Modification. No provision of this Agreement can be waived,
modified, amended, or supplemented except in a writing that expressly references
this Agreement and is signed by an authorized representative of each Party to be
bound.

9.6 No Construction Against Drafter. Because all Parties have participated in
drafting, reviewing, and editing the language of this Agreement, no presumption
for or against any Party arising out of drafting all or any part of this
contract shall be applied in any action whatsoever.

9.7 No Third-Party Beneficiaries. Except as expressly set forth herein, the
Parties agree that there are no third-party beneficiaries of any kind to this
Confidential Settlement Agreement or the Release other than those listed as
Defendant Released Parties and Plaintiff Released Parties.

9.8 Integrated Agreement. Subject to Section 9.11, this Agreement, the
Settlement Documents (including the Exhibits hereto), the Disclosure Statement,
the Amended Plan, and the Confirmation Order collectively constitute the entire
understanding and contract between the Parties with respect to the subject
matter referred to herein. Any and all other representations, understandings, or
agreements, whether oral, written, or implied, are merged into and superseded by
the terms of this Agreement.

9.9 Headings. The subject headings used in this Agreement are included for
purposes of convenience only, and shall not affect the construction or
interpretation of any provisions of this document.



--------------------------------------------------------------------------------

9.10 Notice. Any notice required or desired to be given hereunder shall be in
writing and shall be served as provided herein either by an air courier service
(such as FedEx, DHL or UPS) or by personal delivery. Notice may be served by
email, if a confirming copy of the notice is also served by air courier service
or hand-served. Service of any notice shall be deemed complete (i) in the case
of notice via personal delivery, actual receipt before 5:00 p.m. at the location
of delivery (and shall be deemed complete on the following day if actually
received after 5:00 p.m. at the location of delivery); or (ii) in the case of
notice via air courier, the third day following delivery of the notice to an air
courier service with all costs fully prepaid. In order to be effective, any
notice must be served upon and received by both the Party and the persons
designated to receive a copy thereof at the addresses set forth below:

If to Hansen:

Hansen Medical, Inc.

800 East Middlefield Road

Mountain View, CA 94043

Attention: Arthur Hsieh and Fred Moll

With a copy to:

Morrison & Foerster LLP

755 Page Mill Road

Palo Alto, CA 94304

Attention: Bryan Wilson

If to Defendant:

Luna Innovations, Inc.

1 Riverside Circle, Suite 400

Roanoke, VA 24016

Attention: Chief Executive Officer

With a copy to:

Pachulski Stang Ziehl & Jones LLP

919 North Market Street, 17th Floor

Wilmington, DE 19899-8705

Attention: Laura Davis Jones

Munger, Tolles & Olson LLP

560 Mission Street

San Francisco, CA 94105

Attention: Kristin Linsley Myles

9.11 Special Provision Regarding Licenses. The License Agreement and any
licenses contained in the Development and Supply Agreement shall not be deemed
to be integrated with the other Settlement Documents in any way that would
(i) prevent, prejudice or otherwise adversely affect any setoff or recoupment or
other rights or security under such Settlement Document in the event that the
License Agreement or such other licenses should be



--------------------------------------------------------------------------------

rejected in the future pursuant to § 365 and Hansen or Luna, as applicable,
makes any election to retain rights and licenses under § 365(n)(1)(B); and
(ii) require payment of any royalties by Hansen or Luna, as applicable, under §
365(n)(2)(B). For avoidance of any doubt, notwithstanding any other provision of
any Settlement Document, the result of the exception to integration of such
contracts is that Hansen or Luna, as applicable, shall be entitled to make its §
365(n)(1)(B) election to retain rights under a rejected License Agreement or
with respect to licenses in the Development and Supply Agreement without
impairing, affecting or prejudicing any of Hansen’s or Luna’s, as applicable,
rights, defenses, claims or interests of any kind, including setoff or
recoupment, under or with respect to any other Settlement Document and without
Hansen or Luna, as applicable, being required to pay any amount as deemed
“royalties” under such retained rights (since there shall be none).

9.12 Execution in Counterparts. This Agreement may be executed and delivered in
any number of counterparts. When each Party has signed and delivered at least
one counterpart to all other Parties, each counterpart shall be deemed an
original and all counterparts, taken together, shall constitute one and the same
agreement, which shall be binding and effective on the Parties hereto. This
Agreement shall not become binding on the Parties hereto unless it has been
executed by authorized representatives of all Parties.

[Remainder of page intentionally left blank—signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have approved and executed this Confidential
Settlement Agreement as of the Effective Date.

 

  HANSEN MEDICAL, INC.   By:  

/s/ Fred Moll

  Name  

Fred Moll

  Its  

CEO

  LUNA INNOVATIONS, INC.   By:  

/s/ Kent A. Murphy

  Name:  

Kent A. Murphy

  Its:  

Chairman and CEO

  LUNA TECHNOLOGIES, INC.   By:  

/s/ Scott A. Graeff

  Name:  

Scott A. Graeff

  Its:  

President